Citation Nr: 0709130	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left 
patellofemoral syndrome for the period from September 16, 
1998, through September 30, 2004.

2.  Entitlement to a rating in excess of 10 percent for left 
patellofemoral syndrome, effective October 1, 2004.

3.  Entitlement to an initial compensable rating for right 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1992 to September 1998.  

By a rating action in April 2000, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a right knee injury and for the residuals of a 
left knee injury.  The RO assigned a noncompensable rating 
for each of those disabilities, effective September 16, 1998.  
The veteran disagreed with those decisions, and this appeal 
ensued.

In January 2003, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  

In July 2003, the Board remanded for further development the 
issues concerning increased ratings for the veteran's knee 
disabilities.

In April 2005, following the requested development, the RO 
characterized the veteran's bilateral knee disorders as 
patellofemoral syndrome.  The RO confirmed the noncompensable 
rating for right patellofemoral syndrome; however, it granted 
a 10 percent disability rating for left patellofemoral 
syndrome, effective October 1, 2004.  

By virtue of its April 2005 rating action, the RO effectively 
confirmed and continued the noncompensable rating for left 
patellofemoral syndrome in effect from September 16, 1998, 
through September 30, 2004.  The veteran did not withdraw the 
issue for a compensable rating for that period; and 
therefore, that issue remains on appeal.  

In any event, the issues concerning the veteran's claims for 
increased ratings for bilateral knee disability were returned 
to the Board for further appellate action.  

In September 2005, the Board again remanded those issues for 
further development.  Following the requested development, 
the RO confirmed and continued the ratings for the veteran's 
service-connected knee disabilities.  Thereafter, the case 
was again returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In a statement, dated in October 2005, the veteran raised 
contentions to the effect that service connection was 
warranted for bilateral hip disability and that an increased 
rating was warranted for her service-connected lumbosacral 
strain.  Those claims have not been certified to the Board on 
appeal nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
those claims and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  
However, they are referred to the RO for appropriate action.


REMAND

In her October 2005 statement, the veteran also requested an 
additional hearing with VA.  She stated that she would accept 
a video hearing if at all possible.

A hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2006).  



In light of the foregoing, this case is REMANDED for the 
following action:

Schedule the veteran for a hearing as 
requested.  All correspondence pertaining 
to that hearing must be associated with 
the claims folder.

Thereafter, if otherwise in order, the 
claims file should be returned to the 
Board for further appellate review. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless she is notified to do 
so.  It must be emphasized, however, that she has the right 
to submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




